



Exhibit 10.20


AMENDMENT DATED JUNE 29, 2016 TO THE STARWOOD 2013 LONG-TERM INCENTIVE
COMPENSATION PLAN, THE STARWOOD 2004 LONG-TERM INCENTIVE COMPENSATION PLAN, THE
STARWOOD 2002 LONG-TERM INCENTIVE COMPENSATION PLAN, AND THE STARWOOD 1999
LONG-TERM INCENTIVE COMPENSATION PLAN

--------------------------------------------------------------------------------



starwood.jpg [starwood.jpg]


UNANIMOUS WRITTEN CONSENT OF THE
COMPENSATION COMMITTEE
OF THE
BOARD OF DIRECTORS OF
STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

--------------------------------------------------------------------------------



The undersigned, being all of the members of the Compensation Committee (the
“Committee”) of the Board of Directors (“Board”) of Starwood Hotels & Resorts
Worldwide, Inc., a Maryland corporation (the “Company”), acting under the
authority granted by the applicable provisions of the Maryland General
Corporation Law, waive notice and formal convening of a special meeting of the
Committee and adopt the following resolutions by Unanimous Written Consent (this
“Consent”) in lieu of a meeting as of June 29, 2016:


WHEREAS, the Company sponsors the Starwood Hotels & Resorts Worldwide, Inc. 2013
Long-Term Incentive Compensation Plan (the “2013 Plan”), the Starwood Hotels &
Resorts Worldwide, Inc. 2004 Long-Term Incentive Compensation Plan, as amended
and restated in December 2008, as amended (the “2004 Plan”), the Starwood Hotels
& Resorts Worldwide, Inc. 2002 Long-Term Incentive Compensation Plan, as amended
(the “2002 Plan”), the Starwood Hotels & Resorts Worldwide, Inc. 1999 Long-Term
Incentive Compensation Plan, as amended (the “1999 Plan”), and the Starwood
Hotels & Resorts Worldwide, Inc. 1995 Long-Term Incentive Plan, as amended and
restated, as amended (the “1995 Plan” and, together with the 2013 Plan, the 2004
Plan, the 2002 Plan and the 1999 Plan, the “Plans”); and


WHEREAS, pursuant to Section 14.1 of the 2002 Plan, Section 14.1 of the 2004
Plan and Section 15.1 of the 2013 Plan, the Committee has reserved the right to
amend the Plans (other than the 1999 Plan and the 1995 Plan) from time to time
in whole or in part, provided that no such action shall adversely affect any
rights or obligations with respect to any awards previously granted under such
Plans, unless the affected participants consent in writing; and


WHEREAS, pursuant to Section 16.1 of the 1999 Plan, the Board has reserved the
right to amend the 1999 Plan from time to time in whole or in part, subject to
Section 16.3 of the 1999 Plan; and


WHEREAS, pursuant to Section 7.2 of the 1995 Plan, the Board has reserved the
right to make certain amendments to the 1995 Plan, as described in the 1995
Plan; and


WHEREAS, the Committee’s Charter, as approved by the Board, provides that the
Committee will “[a]ct on behalf of the Board in administering (or providing for
the administration of) compensation plans approved by the Board or stockholders
in a manner consistent with the terms of such plans, including authorizing all
awards pursuant to such plans”; and


WHEREAS, the Plans (other than the 1999 Plan and the 1995 Plan) also provide the
Committee with authority, inter alia, to interpret, construe and administer the
terms and intent of such Plans and any award agreements thereunder; and







--------------------------------------------------------------------------------





WHEREAS, the 1999 Plan and the 1995 Plan also provide the Committee with
authority, inter alia, to administer and interpret the 1999 Plan and the 1995
Plan, respectively; and


WHEREAS, the Company has entered into the Agreement and Plan of Merger, dated as
of November 15, 2015, by and among the Company, Marriott International, Inc.
(“Marriott”), et al., as thereafter amended by the Amendment Number 1 to
Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which Merger
Agreement the Company will become a wholly owned indirect subsidiary of Marriott
(the “Merger”); and


WHEREAS, the Committee desires to ensure that, contingent on the closing of the
Merger, the administrative and amendment authorities with respect to the Plans
are not interrupted on account of the Merger and the resulting dissolution of
the Committee; and


WHEREAS, the Company also sponsors the Starwood Hotels & Resorts Worldwide, Inc.
Employee Stock Purchase Plan (the “ESPP”); and


WHEREAS, in connection with the Merger, and acknowledging that the last
purchases were made under the ESPP in February 2016, with no subsequent
contributions to the ESPP since then, the Committee desires to, contingent on
the closing of the Merger as contemplated by the Merger Agreement, terminate the
ESPP (“ESPP Termination”).


NOW, THEREFORE, BE IT RESOLVED, that, contingent on the closing of the Merger as
contemplated by the Merger Agreement, the Committee hereby amends Section 2.8 of
the 1999 Plan, in its entirety and effective as of the effective date and time
of the Merger, to read as follows:


“2.8.    ‘Committee’ means the Compensation Policy Committee of the Board of
Directors of Marriott International, Inc. (‘Marriott’) or such other committee
appointed by the Board of Directors of Marriott, the members of which shall be
‘Non-Employee Directors’ within the meaning of Rule 16b-3 under the Exchange
Act, or any successor provision. The members of the Committee shall be appointed
from time to time by, and shall serve at the direction of, the Board of
Directors of Marriott.”; and be it further


RESOLVED, that, contingent on the closing of the Merger as contemplated by the
Merger Agreement, the Committee hereby amends the definition of “Committee” as
included in the 1995 Plan, in its entirety and effective as of the effective
date and time of the Merger, to read as follows:


“ ‘COMMITTEE’ shall mean the Compensation Policy Committee of the Board of
Directors of Marriott International, Inc. (‘Marriott’) or such other committee
appointed by the Board of Directors of Marriott, the members of which shall be
‘Non-Employee Directors’ within the meaning of Rule 16b-3 under the Exchange
Act, or any successor provision. The members of the Committee shall be appointed
from time to time by, and shall serve at the direction of, the Board of
Directors of Marriott.”; and be it further


RESOLVED, that, contingent on the closing of the Merger as contemplated by the
Merger Agreement, the Committee hereby amends Section 2.8 of the 2002 Plan and
Section 2.8 of the 2004 Plan, each in its entirety and effective as of the
effective date and time of the Merger, to read as follows:





--------------------------------------------------------------------------------







“2.8. ‘Committee’ means the Compensation Policy Committee of the Board of
Directors of Marriott International, Inc. (‘Marriott’) or such other committee
appointed by the Board of Directors of Marriott, the members of which shall be
‘Non-Employee Directors’ within the meaning of Rule 16b-3 under the Act, or any
successor provision. The members of the Committee shall be appointed from time
to time by, and shall serve at the direction of, the Board of Directors of
Marriott.”; and be it further


RESOLVED, that, contingent on the closing of the Merger as contemplated by the
Merger Agreement, the Committee hereby amends Section 2.9 of the 2013 Plan, in
its entirety and effective as of the effective date and time of the Merger, to
read as follows:


“2.9 ‘Committee’ means the Compensation Policy Committee of the Board of
Directors of Marriott International, Inc. (‘Marriott’) or such other committee
appointed by the Board of Directors of Marriott, the members of which shall be
‘Non-Employee Directors’ within the meaning of Rule 16b-3 under the Act, or any
successor provision. The members of the Committee shall be appointed from time
to time by, and shall serve at the direction of, the Board of Directors of
Marriott.”; and be it further


RESOLVED, that, contingent on the closing of the Merger as contemplated by the
Merger Agreement, the Committee hereby amends Section 16.1 of the 1999 Plan, in
its entirety and effective as of the effective date and time of the Merger, to
read as follows:


“16.1. Amendment, Modification, and Termination. The Committee or the Board of
Directors of Marriott may at any time terminate or from time to time amend the
Plan in whole or in part. Marriott will obtain the approval of the stockholders
before amending the Plan to the extent required by Code Section 162(m) or 422
and/or the rules of the exchange upon which the shares are traded or other
applicable law.”; and be it further


RESOLVED, that, contingent on the closing of the Merger as contemplated by the
Merger Agreement, the Committee hereby amends Section 14.1 of the 2002 Plan and
Section 14.1 of the 2004 Plan, each in its entirety and effective as of the
effective date and time of the Merger, to read as follows:


“14.1 Amendment of Plan. The Committee or the Board of Directors of Marriott may
at any time terminate or from time to time amend the Plan in whole or in part,
but no such action shall adversely affect any rights or obligations with respect
to any Awards previously granted under the Plan, unless the affected
Participants consent in writing. Marriott will obtain the approval of the
stockholders before amending the Plan to the extent required by Code Section
162(m) or 422 and/or the rules of the exchange upon which the Shares are traded
or other applicable law.”; and be it further


RESOLVED, that, contingent on the closing of the Merger as contemplated by the
Merger Agreement, the Committee hereby amends Section 15.1 of the 2013 Plan, in
its entirety and effective as of the effective date and time of the Merger, to
read as follows:


“15.1 Amendment or Termination of Plan. The Committee or the Board of Directors
of Marriott may at any time terminate or from time to time amend the Plan in
whole or in part, but no such action shall adversely affect any rights or
obligations with





--------------------------------------------------------------------------------





respect to any Awards previously granted under the Plan, unless the affected
Participants consent in writing. Marriott will obtain the approval of the
stockholders before amending the Plan to the extent required by Code Section
162(m) or 422 and/or the rules of the exchange upon which the Shares are traded
or other applicable law.”; and be it further


RESOLVED, that, contingent on the closing of the Merger as contemplated by the
Merger Agreement, the Committee hereby amends Section 7.2 of the 1995 Plan, in
its entirety and effective as of the effective date and time of the Merger, to
read as follows:


“7.2 AMENDMENTS. The Committee or the Board of Directors of Marriott may at any
time terminate or from time to time amend this Plan in whole or in part, but no
such action shall adversely affect any rights or obligations with respect to any
Awards previously granted under this Plan, unless the affected Plan participants
consent in writing. Marriott will obtain the approval of the stockholders before
amending this Plan to the extent required by Code Section 162(m) or 422 and/or
the rules of the exchange upon which the Corporation Shares are traded or other
applicable law.”; and be it further


RESOLVED, that, contingent on the closing of the Merger as contemplated by the
Merger Agreement, the ESPP Termination be, and it hereby is, approved and
authorized; and be it further


RESOLVED, that the officers of the Company (each, an “Authorized Officer” and,
collectively, the “Authorized Officers”) be, and each of them hereby is,
authorized to certify as having been adopted by the Committee any and all other
resolutions necessary, advisable or appropriate to implement the matters
contemplated by the foregoing resolutions, provided that the Secretary of the
Company shall include a copy of any such resolutions certified pursuant to the
authority given in this resolution with the records of the Company; and, be it
further


RESOLVED, that any and all actions previously taken or caused to be taken by the
directors or officers of the Company, or any of them, in connection with any of
the matters contemplated by any of the foregoing resolutions are hereby
acknowledged to be duly authorized acts and deeds performed on behalf of the
Company and are hereby approved, adopted, accepted and ratified in all respects;
and be it further


RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company and
under its corporate seal where required, to execute and deliver such additional
instruments and documents, and to take or cause to be taken such other actions,
as the Authorized Officers or any of them may deem necessary, advisable or
appropriate to implement the purposes and intent of the foregoing resolutions,
each such instrument and document to be in such form and to contain such
information, consistent with the foregoing resolutions, as the Authorized
Officers executing the same may approve, the execution and delivery of any such
instrument or document by any such officer or the taking of such action to be
conclusive evidence of such authorization and approval; and be it further







--------------------------------------------------------------------------------





RESOLVED, that this Consent may be executed or authorized in counterparts, in
writing or by electronic transmission, and all such executed or authorized
counterparts together shall constitute one instrument.


BALANCE OF PAGE INTENTIONALLY BLANK





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Unanimous Written Consent
of the Compensation Committee as of the first date written above.


_________________________________        _________________________________
Thomas E. Clarke                    Eric Hippeau




_________________________________        _________________________________
Clayton C. Daley, Jr.                    Thomas O. Ryder




_________________________________
Lizanne Galbreath





